 1
 2
 3
 4
                                    UNITED STATES DISTRICT COURT
 5
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 6
 7
      GOLDEN GATE SALMON                              Case No. 1:17-cv-01172-LJO-EPG
 8    ASSOCIATION, et al.,
                                                      ORDER RE: STIPULATION OF
 9                        Plaintiffs,
                                                      VOLUNTARY DISCMISSAL WITHOUT
                 v.                                   PREJUDICE
10
11    ROSS, et al.,                                   (ECF No. 98)
                          Defendants
12          and
13    STATE WATER CONTRACTORS, et
14    al.,

15                        Defendant-Intervenors

16          Pursuant to the Stipulation of Voluntary Dismissal filed by Plaintiffs on May 10, 2019, and
17   signed by all parties in this action (ECF No. 98), the case has ended and is dismissed without
18   prejudice. See Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir.
19   1997). The Clerk of the Court is respectfully directed to close this case.
20
21   IT IS SO ORDERED.
22
        Dated:        May 13, 2019                              /s/
23
                                                        UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28
